                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     HOWARD PETRETTA,                                   Case No. 21-cv-05385-SK
                                   8                    Plaintiff,
                                                                                            ORDER OF SUA SPONTE REFERRAL
                                   9             v.

                                  10     BENJAMIN SILBERMANN, et al.,
                                  11                    Defendants.

                                  12          Pursuant to Civil Local Rule 3-12(c), IT IS HEREBY ORDERED that the above captioned
Northern District of California
 United States District Court




                                  13   case is referred to Judge William H. Alsup to determine whether it is related to In re Pinterest

                                  14   Derivative Litigation al., Case No. 20-cv-08331-WHA.

                                  15          IT IS SO ORDERED.

                                  16   Dated: July 15, 2021

                                  17                                                   ______________________________________
                                                                                       SALLIE KIM
                                  18                                                   United States Magistrate Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
